Citation Nr: 1044724	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-10 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska



THE ISSUE

Entitlement to an evaluation greater than 20 percent for the 
service-connected degenerative joint disease of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 RO rating decision.  

In April 2009, the Board, in pertinent part, remanded this matter 
for additional development of the record.  

In the remand action, the Board determined that a Statement of 
the Case should be prepared to address whether the reduction of 
the initial disability rating for the service-connected left knee 
disability was proper.  

The Veteran was advised that a timely Substantive Appeal would be 
necessary to perfect the appeal to the Board.  The RO issued the 
Statement of the Case, but the Veteran failed to file a timely 
Substantive Appeal.  Therefore, this issue is not before the 
Board.  38 C.F.R. § 20.302(b).  

After reviewing the record, the Board finds that this claim can 
best be characterized as an increased rating claim as opposed to 
a higher initial evaluation.

The issue of a total disability evaluation based on individual 
unemployability (TDIU) by reason of service-connected disability 
is addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The service-connected right knee disability picture currently 
is shown to be manifested by degenerative joint disease, but not 
a functional loss due to pain with flexion limited to 85 degrees 
and extension limited to 15 degrees.  

2.  The service-connected right knee disability picture currently 
is shown to be manifested by degenerative joint disease and to be 
productive of a functional loss due to pain that more nearly 
approximates that of extension limited to 15 degrees.   

3.  The service-connected right knee disability picture currently 
is not shown to be manifested by recurrent subluxation or 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation higher than 
20 percent for the service-connected degenerative changes of the 
right knee on the basis of limitation of flexion have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 
4.71a including Diagnostic Codes 5003, 5010, 5260 (2010).  

2.  The criteria for the assignment of a separate 20 percent 
evaluation for the service-connected degenerative joint disease 
on the basis of limitation of extension are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 
5003, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Pursuant to VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in January 2005.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  

Those five elements include:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).  

The Veteran has established his status as a veteran.  He received 
notice as to the notice elements outlined in Pelegrini and the 
second, third, and fourth elements outlined in Dingess, via the 
letter mailed in January 2005.  

The Veteran received the fifth element outlined in Dingess, via 
the letter mailed in March 2006.  Therefore, the duty to assist 
has been met.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In addition, 
VA examinations were provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not been 
obtained.

No further development is required to comply with the provisions 
of VCAA or the implementing regulations.  Conway v. Principi, 353 
F. 3d. 1369 (Fed. Cir. 2004).  


II.  Entitlement to an evaluation greater than 20 percent 
for a right knee disability

A. Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.   

The relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from the 
time period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  


B. Analysis

The Veteran filed a claim for an increased rating for the 
service-connected right knee disability in December 2004.  At 
that time, the Veteran was assigned a 10 percent evaluation under 
Diagnostic Codes 5003 and 5260.  

In a December 2005 statement of the case, the RO assigned a 20 
percent evaluation for the service-connected right knee 
disability effective on December 21, 2004, the date of the 
Veteran's claim for an increased rating.  

The RO explained that, although the evidence did not show that 
the Veteran's disability warranted a 20 percent evaluation, the 
symptoms were greater than a 10 percent evaluation.  The RO 
considered the Veteran's subjective complaints of daily pain and 
stiffness that interfered with his occupation as a truck driver.  

The RO has evaluated the Veteran's right knee disorder under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under this 
section, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  

When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Diagnostic Code 5003 also allows for evaluation in cases where 
there is an absence of limitation of motion.  With x-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups, a 10 percent evaluation is warranted.  With x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  

Diagnostic Code 5260 concerns limitation of flexion of the leg.  
A noncompensable (zero percent evaluation) is assigned for 
flexion limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation.  In cases of flexion limited to 
30 degrees, a 20 percent evaluation is in order.  A 30 percent 
evaluation is warranted for flexion limited to 15 degrees.

With both Diagnostic Code 5260 and 5261, consideration must be 
given to such symptoms as painful motion, functional loss due to 
pain, excess fatigability, weakness, and additional disability 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.   

In February 2005, the Veteran was afforded a VA examination.  The 
Veteran reported having pain in his knees, stiffness and 
occasional warmth.  He denied knee buckling in the past, but 
noted clicking, popping and crepitus.  The Veteran also reported 
flare-ups which he rated as 9/10 in severity.  

Upon examination, there was mild tenderness in the medial aspect 
to palpation.  There was no effusion or erythema.  There was 
crepitus over the knees, bilaterally.  The McMurray's test was 
essentially negative on the right.  Anterior and posterior drawer 
signs were negative.  

There was no instability to varus or valgus stressors.  Lachman's 
was negative bilaterally.  He could extend the knees fully to 0 
degrees, but experienced discomfort from 15 to 0 degrees.  
Flexion was to 130 degrees, experiencing pain at the endpoints.  

The examiner noted mild to moderate increase in pain on movement 
but no sign weakness, fatigability, or incoordination.  He was 
diagnosed with degenerative joint disease of the right knee.  

In accordance with April 2009 Board remand, the Veteran was 
afforded another VA examination in June 2009 to determine the 
current severity of his right knee disability.  

The Veteran reported having persistent pain with weakness and 
stiffness of the right knee joint.  He described popping and 
snapping was well as catching with range-of motion of the right 
knee.  He also experienced occasional mild, intermittent swelling 
and took pain medications for his knees which provided some 
relief.  

The Veteran noted that flare-ups of the knee condition could 
occur on a weekly basis, lasting hours, up to a day of moderate 
to moderately severe intensity.  During flare-ups, he had 
difficulty with going up and down inclines and difficulty with 
weight-bearing.  

During flare-ups, the Veteran had increased pain and stiffness 
and could develop an alteration in his gait.  He was laid off in 
March 2009 due to an inability to do increased work as desired by 
his employer due to his knee.  He reported being out of work for 
6 weeks, but was currently working as a truck driver again.  He 
was able to walk up to two blocks and stand for 30 to 45 minutes.  

Upon examination, the Veteran's gait was noted to be normal.  
Flexion was to 95 degrees and tender at 85 degrees.  Extension 
was to 0 degrees with tenderness at 10 degrees.  

The VA examiner noted an increase in pain, but no additional 
weakness, excess fatigability, incoordination, lack of endurance 
or additional loss in range-of-motion with repetitive use.  

This examiner could not produce, without resorting to mere 
speculation, additional limitation due to repetitive use during 
flare-ups.  

The Veteran was examined for effusion, swelling, erythema, 
warmth, crepitus, snapping/popping grinding, sub-patellar 
tenderness, tenderness of palpation, and laxity of ACL, LCL and 
MCL.  The McMurray's testing was performed as well.  All findings 
on examination were normal except that there was snapping and 
popping in the right knee.  

There was also tenderness to palpation to the subpatellar, 
anteriorly and medial joint line of the right knee.  A June 2009 
x-ray report noted minimal degenerative joint disease.  

The examiner diagnosed the Veteran with right knee degenerative 
joint disease and noted that his disability had a significant 
effect on his occupation as he had decreased mobility as well as 
problems with lifting and carrying due to pain.

In a May 2010 VA treatment record, the Veteran stated that he 
wanted to try getting shots for his knee pain.  

After reviewing the claims file, the Board notes that the 
evidence shows that flexion has not been limited to 30 degrees.  
The Veteran has exhibited pain on motion of the knee, but there 
is no evidence showing additional limitation upon repetitive 
flexion.  Therefore, a higher evaluation is not warranted under 
Diagnostic Code 5260.  

Under 38 C.F.R. § 4.71a, Plate II, normal range of motion of the 
knee encompasses extension to zero degrees and flexion to 140 
degrees.  

The evidence also does not show that the Veteran has instability 
or recurrent subluxation of the right knee to warrant a separate 
rating in accordance with the provisions of Diagnostic Code 5257.

The Veteran is currently assigned a 20 percent evaluation based 
on subjective complaints of daily pain and stiffness which 
interfered with his occupation as a truck driver.  

The VA Office of General Counsel has held that separate 
disability evaluations may be assigned in certain cases of 
limitation of both flexion and extension of the knee.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  There is no basis for 
separate evaluations for flexion but there is evidence showing 
that a separate evaluation is warranted for limitation of 
extension.   See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

The February 2005 VA examination noted that the Veteran could 
extend the knee fully to 0 degrees, but he experienced discomfort 
from 15 degrees to 0 degrees.  Also, during the June 2009 VA 
examination, extension was to 0 degrees but there was tenderness 
at 10 degrees.  

Under Diagnostic Code 5261, a 10 percent evaluation is warranted 
when extension is limited to 10 degrees.  Then, a 20 percent 
evaluation is warranted when extension is limited to 15 degrees.  

A 30 percent evaluation is warranted when extension is limited to 
20 degrees.  A 40 percent evaluation is warranted when extension 
is limited to 30 degrees.  A 50 percent evaluation is warranted 
when extension is limited to 45 degrees.  

In consideration of DeLuca and Diagnostic Code 5261, the Board 
finds that the service-connected right knee disability picture is 
productive of a functional loss due to pain that more nearly 
approximates that of extension restricted to 15 degrees.  
Accordingly, on this record, a separate rating of 20 percent 
under Diagnostic Code 5261 is warranted.

The Board has also considered whether there exists any other 
basis for an increased evaluation.  However, there is no evidence 
of ankylosis (Diagnostic Code 5256); dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (Diagnostic Code 5258); tibia or fibula 
impairment (Diagnostic Code 5262); or flexion (Diagnostic Code 
5260).  

Accordingly, there exists no other basis for higher evaluation 
for the service-connected right knee disorder.  

It is for these reasons that the Board has also determined that 
staged ratings, pursuant to Hart, are not warranted in this case.  

Overall, the Board has concluded that a separate 20 percent 
evaluation for limitation of extension of the right knee under 
5261 is warranted for the entire period the appeal.  To that 
extent, the appeal is granted.  See 38 C.F.R. §§ 4.3, 4.7.  

An evaluation greater than the currently assigned 20 percent for 
the right knee degenerative joint disease on the basis of 
limitation of flexion is not warranted.  


C. Extraschedular consideration

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular evaluation 
is appropriate in this case.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).  The 
Board may determine, in the first instance, that a veteran has 
not presented evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or bases 
for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996). This determination follows a three-step inquiry.  See 
Thun v. Peake, 22 Vet.App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  

Therefore, initially, the level of severity and symptomatology of 
the veteran's service-connected disability must be compared with 
the established criteria found in the rating schedule for that 
disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, the 
assigned schedular evaluation is adequate and no referral is 
required.  Id.  

If the schedular evaluation does not contemplate the veteran's 
level of disability and symptomatology, and is found inadequate, 
the second step of the inquiry requires the Board to determine 
whether the veteran's exceptional disability picture exhibits 
other related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating schedule 
is inadequate to evaluate a veteran's disability picture and that 
picture shows the related factors discussed hereinabove, the 
final step requires that the case be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination of whether the veteran's 
disability picture requires the assignment of an extraschedular 
rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration is 
appropriate.  However, the applicable rating criteria reasonably 
describe the full extent of the Veteran's disability including 
the symptomatology consisting of pain.  

Furthermore, the evidence does not show frequent periods of 
hospitalization, or other evidence that would render impractical 
the application of the regular schedular standards.  

As the Veteran reported being laid off for six weeks due to his 
knee disability, the issue of TDIU rating is being remanded to 
the RO for appropriate action.

Therefore, the Board is not required to remand the Veteran's 
increased rating claims for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1). See Bagwell, 9 Vet. App. 
at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation greater than the currently assigned 20 
percent for the service-connected degenerative changes of the 
right knee on the basis of limitation of flexion is denied.

A separate evaluation of 20 percent, but not higher, for the 
service-connected right knee disability on the basis of 
limitation of extension for the entire period of appeal is 
granted, subject to the regulations governing the payment of VA 
monetary benefits.


REMAND

The Court has held that a total compensation rating based upon 
individual unemployability (TDIU) is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

Therefore, the Veteran's claim for an evaluation greater than 20 
percent for the service-connected degenerative joint disease of 
his right knee disability includes a claim for a TDIU rating.

During the June 2009 VA examination, the Veteran reported that he 
was laid off from work in March 2009 for six weeks due to an 
inability to do the increased workload.  He explained that he 
could not increase his workload due to his knee disability.  At 
the time of the examination, he was working again as a truck 
driver.  

Such factors affecting the Veteran's employment status raises the 
issue of 4.16(b) for a knee disability.  In light of the medical 
evidence of record, the Board determines that development and 
adjudication of the TDIU claim is essential to avoid potential 
prejudice to the Veteran.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
send the Veteran and his representative, a 
letter requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable VA to obtain any 
additional evidence pertinent to the claim 
for a TDIU rating.

In particular, the RO should specifically 
request that the Veteran complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, so that VA will 
have information concerning his past 
employment.  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit to substantiate a 
claim for a TDIU rating and what VA will 
do.

The letter should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  After all indicated development has 
been completed to the extent possible, the 
RO should adjudicate the TDIU claim in 
light of all the evidence of record.  If 
any benefits sought on appeal remain 
denied, the Veteran and any representative 
should be furnished a Statement of the Case 
and afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


